UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6339



JOSEPH STILWELL,

                                              Plaintiff - Appellant,

          versus


CONCECO, Medical Contractor; DOCTOR       WRAY;
DOCTOR STERN, a/k/a F. C. Sturmer,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-99-1094-AM)


Submitted:   May 8, 2001                      Decided:   June 5, 2001


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Stilwell, Appellant Pro Se.    Frank Fletcher Rennie, IV,
COWAN & OWEN, P.C., Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph Stilwell appeals the district court’s order granting

summary judgment to the Appellees and dismissing his civil rights

complaint alleging that the Appellees were deliberately indifferent

to his medical needs.   We have reviewed the record and the district

court’s opinion and find no reversible error.       Accordingly, we

affirm on the reasoning of the district court.      See Stilwell v.

Conceco, No. CA-99-1094-AM (E.D. Va. Feb. 16, 2001).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                  2